Exhibit 10.37




THIRD AMENDMENT
THIS THIRD AMENDMENT (the “Third Amendment”) is made and entered into as of
November 8, 2018 by and between Exponent Realty, LLC, a Delaware limited
liability company (“Landlord”), and Corcept Therapeutics Incorporated, a
Delaware corporation (“Tenant”).
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated April 1, 2016 (the
“Lease”), the first amendment (the “First Amendment”) dated June 1, 2017 and the
second amendment (the “Second Amendment”) dated March 12, 2018. Pursuant to the
Lease, the First Amendment and the Second Amendment, Landlord has leased to
Tenant space currently containing approximately 25,437 rentable square feet (the
“Premises”) on the first and second floor of the building, located at 149
Commonwealth Dr., Menlo Park, CA 94025 (the “Building”).

B.
The Lease by its terms is due to expire on March 31, 2019 (“Expiration Date”)

C.
Tenant now desires to extend the term of the lease and expand the Premises to
include approximately 2,872 rentable square feet (the “Third Expansion
Premises”) described as Suite 2,118 for a total rentable square footage of
28,309 rentable square feet now known as (the “Premises,”) all on the following
terms and conditions:

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Extension. The Term of the Lease is hereby extended for a one-year period (12
months) with an extended termination date “First Extended Termination Date” of
March 31, 2020, unless sooner terminated in accordance with the terms of the
Lease. That portion of the Term commencing the day immediately following the
Lease Termination Date (“First Extension Date”) and ending on the First Extended
Termination Date shall be referred to herein as the (“First Extended Term”).

2.
Expansion and Expansion Term. The Premises shall be expanded to include
approximately 2872 rentable square feet (the “Third Expansion Premises”)
described as Suite 2118, as shown in Exhibit A of this Third Amendment. The term
of the Third Expansion Space shall commence on November 12, 2018 and terminate
on the Expiration Date of March 31, 2020.

3.
Base Rent. The Base Rent for the Premises shall be as shown in the schedule
below. Tenant shall continue to pay its’ proportionate share of the Operating
Expenses and Real








--------------------------------------------------------------------------------




Estate Taxes on the Premises. As of November 1, 2018, the schedule of Base Rent
payable with respect to the Premises is the following:
DATE
PERIOD
RENTABLE SQ. FT.
BASE RENT PER RSF* PER YEAR
MONTHLY
AMOUNT
PERIODIC
AMOUNT
11/01/2018 to 11/11/2018
11 days
25,437


$53.52




$113,449.02




$41,597.97


11/12/2018 to 11/30/1018
19 days
28,309


$53.52




$126,258.13




$79,963.48


12/01/2018 to 03/31/2019
4 months
28,309


$53.52




$126,258.13




$505,032.52


04/01/2019 to 03/31/2020
12 months
28,309


$55.20




$130,221.40




$1,562,656.80



*RSF is defined as Rentable Square Foot/Feet
All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
4.
Tenant’s Building Percentage. Effective November 12, 2018 the Tenant’s Building
Percentage set forth in section C.5 of the BASIC LEASE PROVISIONS is hereby
changed to read:

C.5. Tenant’s Building Percentage: Eighteen and Forty-One hundredth percent
(18.41%)
5.
Premises. Effective March 19, 2017, during this lease term and any further
expansion terms, as long as suite 1197 is occupied by Tenant and Tenant is not
in default, the following verbiage set forth in paragraph 2 of the OFFICE LEASE
AGREEMENT dated April 1, 2016 will not apply:

2 (i) Room 1186 and 1188
At Landlord’s sole option Room 1186 and 1188, located on the first floor of the
premises, may be recaptured by the Landlord with 60 days written notice to the
Tenant. In the event Landlord recaptures this space, an amendment will be made
to the lease prior to the recapture date, adjusting the monthly rent and total
square footage by 235 rentable square feet.
6.
Security Deposit. Landlord currently holds a security deposit from the Tenant in
the amount of $14,248.70. No additional security deposit shall be required in
connection with this Third Amendment.

7.
Improvements to and Condition of Premises. Tenant accepts the Premises in “as
is” condition without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Third
Amendment.






--------------------------------------------------------------------------------




7.1.
Landlord at Landlord’s sole cost will patch and touch up with paint any damaged
walls in addition to shampooing the carpets.

8.
Miscellaneous.

8.1.
This Third Amendment, which is hereby incorporated into and made a part of the
Lease, sets forth the entire agreement between the parties with respect to the
matters herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Third Amendment. Tenant agrees that neither Tenant nor its agents or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this Third Amendment or disseminate or distribute any information concerning the
terms, details or conditions hereof to any person, firm, entity, broker or other
tenants in the Building without obtaining the express written consent of
Landlord.

8.2.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

8.3.
In the case of any inconsistency between the provisions of the Lease and the
Third Amendment, the provisions of this Third Amendment shall govern and
control.

8.4.
Submission of this Third Amendment by Landlord is not an offer to enter into
this Third Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Third Amendment until Tenant and Landlord
have executed and Landlord delivered the same to Tenant.

8.5.
Tenant hereby represents to Landlord that Tenant has dealt with no real estate
brokers or agents in connection with this Third Amendment. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such real estate brokers or agents (collectively,
the “Landlord Related Parties”) harmless from all claims of any real estate
brokers or agents claiming to have represented Tenant in connection with this
Third Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no real estate brokers or agents in connection with this Third Amendment.
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the “Tenant Related Parties”) harmless from all claims of any
real






--------------------------------------------------------------------------------




estate brokers or agents claiming to have represented Landlord in connection
with this Third Amendment.
8.6.
Each signatory of this Third Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Third Amendment
as of the day and year first above written.
LANDLORD:
EXPONENT REALTY, L.L.C.,
a Delaware limited liability company


Date:
11/8/2018        By:    /s/ RICHARD L. SCHLENKER    

Name:    Richard L. Schlenker    
Title:    Executive Vice President & CFO    
TENANT:
Corcept Therapeutics Incorporated,
a Delaware corporation
Date:
11/8/2018        By:    /s/ CHARLES ROBB    

Name:    Charles Robb    
Title:    CFO    









--------------------------------------------------------------------------------






Exhibit A
Third Expansion Premises
cort10kexhibit1037thi_image1.gif [cort10kexhibit1037thi_image1.gif]



